[gauzlsiyas54000001.jpg]

 

Exhibit 10.3

 

JPMorgan Chase Bank, National Association

Execution Version

London Branch

 

25 Bank Street

 

Canary Wharf

 

London E14 5JP

 

England

 

 

 

September 25, 2018

To:

Tivity Health, Inc.

 

701 Cool Springs Boulevard

 

Franklin, TN  37067

 

Attention:

Chief Financial Officer

 

Telephone No.:

615-614-4929

 

Facsimile No.:

615-778-0486

 

 

 

Re:

Amendment to Warrants Transaction

 

This letter agreement (this “Amendment”) amends the terms and conditions of the
transactions (the “Transaction”) evidenced by the letter agreement re: Base
Warrants dated as of July 1, 2013 and the letter agreement re: Additional
Warrants dated as of July 11, 2013 (each as amended or modified prior to the
date hereof, together the “Confirmations”), each between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Tivity Health, Inc. (f/k/a
Healthways, Inc.) (“Company”).

1.Definitions.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmations.

2.Representations and Warranties.  Each party represents to the other party
that:

(a)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization or incorporation;

(b)it has the entity or corporate power to execute and deliver, and perform its
obligations under, this Amendment, and has taken all necessary entity or
corporate action to authorize such execution, delivery and performance;

(c)such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its organizational documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(d)all governmental and other consents that are required to have been obtained
by it with respect to this Amendment have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

(e)its obligations under this Amendment constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

--------------------------------------------------------------------------------

 

3.Amendment.  Notwithstanding anything to the contrary in the Confirmations or
the Equity Definitions:

(a)any deliveries of Shares in respect of Expiration Dates expected to occur as
of the date hereof shall instead be aggregated and occur on a weekly basis, as
follows:  for each Expiration Date occurring in a calendar week, the related
Settlement Date shall occur on the first Exchange Business Day occurring in the
immediately following calendar week (or, if such date is not a Clearance System
Business Day, the next following Clearance System Business Day), subject to
Section 9(k)(i) of the Confirmations;

(b)any payments of Fractional Share Amounts, if any, in respect of any
Expiration Dates expected to occur as of the date hereof shall instead be
aggregated and occur on the final Settlement Date (determined in accordance with
clause (a) above).

4.No Other Changes.  Except as expressly set forth herein, all of the terms and
conditions of the Confirmations shall remain in full force and effect,
including, but not limited to, Dealer’s right to postpone or add Expiration
Dates pursuant to the “Right to Extend” or “Procedures for Exercise” provisions,
in which case settlement in respect of such additional dates shall occur in
accordance with the terms of the Confirmations.

5.No Reliance.  Each of Company and Dealer hereby confirms that it has relied on
the advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Amendment, that it has not relied on the other party or
such other party’s affiliates in any respect in connection therewith, and that
it will not hold the other party or such other party’s affiliates accountable
for any such consequences.

6.Role of Agent.  Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to this Amendment and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of this Amendment. Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Amendment.

7.Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

8.Governing Law.  The provisions of this Amendment shall be governed by the laws
of the State of New York law (without reference to choice of law doctrine).

 

 

--------------------------------------------------------------------------------

[gauzlsiyas54000001.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to J.P. Morgan Securities
LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

Very truly yours,

 

 

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

By:

/s/ Kevin Cheng

 

Authorized Signatory

 

Name: Kevin Cheng

 

Accepted and confirmed
as of the date set forth above:

 

Tivity Health, Inc. (f/k/a Healthways, Inc.)

 

 

By:

/s/ Adam Holland

Authorized Signatory

Name: Adam Holland

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

[Signature Page to Amendment to Warrant Confirmations]